DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are allowed
Claims 1-4, 6-9 and 11-14 have been amended

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 4/28/2022, with respect to the rejection of claim(s) 1-15 under U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1, 
“… which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region, using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region from the displacement distribution in the region that corresponds to the measurement target region in the images”.
Claims 2-5 are also allowable due to their dependence on claim 1.

Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 6, 
“… which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region, using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region from the displacement distribution in the region that corresponds to the measurement target region in the images”
Claims 7-10 are also allowable due to their dependence on claim 6.

Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 11, 
“… which is generated by the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region, using the calculated displacement distribution by subtracting the movement amount in the surface direction of the measurement target region and the movement amount in the normal direction of the measurement target region from the displacement distribution in the region that corresponds to the measurement target region in the images”
Claims 12-15 are also allowable due to their dependence on claim 11.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
WO 2018159003 is a monitoring system comprising a measurement unit that detect surface displacement, a state estimation unit estimates the degree of deterioration of the structure and image series.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867